 In the Matter of FLORENCE PIPE FOUNDRY & MACHINE CO.andSTEELWORKERS ORGANIZING COMMITTEE, ON BEHALF OF ITSELF AND OFLODGE 2040, AMALGAMATED ASSOCIATION OF IRON, STEEL AND TINWORKERS OF NORTH AMERICACase No. R-1460SECOND AMENDMENTTO SECONDDIRECTION OFELECTIONJanuary 9, 1940On September 13, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.,On November 8, 1939, the Board issued a.. Sup-plemental Decision and Second Direction of Election,- and on No-vember 25, 1939, an Amendment to Second Direction of Election.3The Second Direction of Election, as amended, provides, in part,that an election by secret ballot be conducted at such time as theBoard may in the future direct, under the direction and supervisionof the Regional Director for the Fourth Region.The Second Direction of Election, as amended, is hereby furtheramended by striking therefrom the words "at such time as the Boardmay in the future direct" and substituting therefor the words "asearly as possible, but not later than February 4, 1940."MR. WILLIAM' M. LEISERSON took no part in the consideration ofthe above Supplemental Amendment to Second Direction of Election.115 N. L.R. B. 250.17 N. L.R. B. 415.:17 N. L.R. B. 417.19 N. L. R. B., No. 28.248